Baldwin, Judge.
This is an appeal brought by the University of Miami from a decision of the Secretary of Commerce denying a duty exemption for an imported mass spectrometer ordered by appellant. The denial was based on the finding that the most closely related domestically produced mass spectrometer is equivalent to the imported apparatus in scientific value for appellant’s purposes.
*175The duty exemption is provided by the Educational, Scientific, and Cultural Materials Importation Act of 1966 (Importation Act of 1966).1 Regulations 15 CFR 301.1, et seq., set forth guidelines for preparing an application for requisition of the duty exemption. The Secretary of Commerce has the authority2 to deny or to grant the exemption upon a finding of equivalency or nonequivalency of scientific value between or among domestic and foreign produced instruments which are circumscribed by the Importation Act of 1966. In accordance with the statute, the Secretary of Commerce has delegated his authority over this matter to the Director of the Office of Import Programs.3 The decision on the appellant’s application was made within the Office of Import Programs by the Director of Special Import Programs Division (Director). In the case at hand, advice was given to the Director by the National Bureau of Standards (NBS), Instruments Shops Division (within the Department of Commerce).
Statement of Facts
On December 5, 1974, appellant filed an application4 for duty-free entry under theTmportation Act of 1966 for a VG-Micromass 602C mass spectrometer imported from England. Dr. Cesare Emiliani, Chairman of the Geology Department, stated in the application that the apparatus would be used to test deep-sea cores by the oxygen isotopic method of paleotemperature analysis. The specific testing is-directed to the understanding of climatic evolution. The apparatus is-also used to train students. Dr. Emiliani listed several pertinent specifications, among them,5 an all-metal inlet system. The most *176closely related domestically produced mass spectrometer is tbe 6-60-RMS or tbe 3-60-KMS produced by Nucbde Corporation.6 Notice of tbe application was pubbsbed in tbe Federal Register.7 On February. 28, 1975, after tbe pubbcation of tbe notice, Nucbde Corporation sent its comments to tbe Department of Commerce. Tbe comments controverted statements in tbe application about tbe pertinent features.
On April 18, 1975, NBS, Instruments Shops Division notified tbe Director by written report, wbicb be bad requested, that tbe information of tbe Miami application was insufficient to permit findings of “pertinent specifications” and equivalent scientific value. Tbe Director, on May 13, 1975, deified appellant’s appbcation without 'prejudice to resubmit. In bis memorandum to appellant, tbe Director discussed tbe recommendation of NBS and tbe contentions made by Nucbde Corporation.
On August 7, 1975, appebant resubmitted tbe application wbicb made tbe ab-metal inlet system tbe “most crucial” factor witb regard to equivalency of scientific value. Tbe same procedures were fobowed for tbe reapplication 8 as for tbe first application. Botb Nucbde Corporation and NBS submitted comments. Instruments Shop Division of NBS found that, at tbe time appebant ordered tbe mass spectrometer, a completely “bakeable inlet system” was an option offered by Nucbde Corporation. Tbe denial, issued on October 4, 1976, concluded that tbe 6-60-RMS was of equivalent scientific value to tbe foreign apparatus for appebant’s purposes.
OPINION
Pursuant to 28 USC 1544 (1970),9 our review of this type of appeal from tbe Commerce Department is restricted to questions of law only. We have construed this statute to limit our review to a determination of whether tbe administrative decision is supported by substantial evidence.10 Botb parties address this issue while arguing tbe facts.
Appellee argued in its brief that appebant has limited tbe comparison to one pertinent specification, that being tbe ab-metal inlet system. Appebant’s reappbcation states: “There are other areas in *177which the VG-Micromass 602C is superior to the Nuclide instruments. However, I consider the inlet system the most crucial.” Nonetheless, considering all the pertinent features that appellant listed in both of the applications, there is substantial evidence found in the material submitted by the Nuclide Corporation in (1) its memorandum and in (2) the Nuclide Product Bulletin which discusses the specification of the 3-60-RMS as compared with the 6-60-RMS. The significant points made by the evidence are best summarized in the first denial dated May 13, 1975, from the Director of Special Import Programs Division:
(a) An all metal inlet system has been available from Nuclide since about 1960.
(b) A permanent magnet from Nuclide is offered at a reduced price. The first such magnet was built before 1960.
(c) An all metal Bakeable inlet is available from Nuclide.
(d) A standard option for Nuclide’s standard dual inlet system for RMS instruments, to facilitate small sample (0.025 atm cm3) analysis; has been offered for 10 years.
(e) Instruments offered by Nuclide will equal or exceed the article in respect to reproducibility.
Having reviewed all of the evidence in our consideration of the issue at hand, we conclude that the Department of Commerce denial of the duty exemption for appellant’s imported mass spectrometer is supported by substantial evidence in the record. We affirm the decision below.

 19 USC 1202 (1970), Schedule 8, Part 4, Item 851.60. The provision states:
Item 851.60: [Duty free entry]
Articles entered for the use of any nonprofit institution, whether public or private, established for educational or scientific purposes:
Instruments and apparatus, if no instrument or apparatus of equivalent scientific value for the purposes for which the instrument or apparatus is intended to be used is being manufactured in the United States (see headnote 6 to this part).


 Id., headnote 6(c).


 15 CFR 301.1(a) further provides, in part:
The responsibilities of the Secretary of Commerce under the Act have been delegated to the Assistant Secretary for Domestic and International Business of the Department of Commerce with power or [sic] redelegation, by Department of Commerce Organization Order 10-3 of July 6, 1974, who has redele-gated these responsibilities to the Deputy Assistant Secretary for Resources and Trade Assistance by Domestic and International Business Administration Organization and Function Order 44-1, effective November 17,1972.
Authority over this matter was redelegated from the Deputy Assistant Secretary for Resources and Trade Assistance to the Director of the Office of Import Programs by DIBA Organization and Function Order 44-2, section 3. 38 Fed. Reg. 9,324 (1973).


 Application is made to the Secretary of Treasury who eheoks the application so that it is prepared in accordance with respective regulations. The Secretary then forwards the application to the Secretary of Commerce and to the Secretary of Health, Education, and Welfare. 19 USC 1202 (1970), Schedule 8, Part 4, headnote 6.


 Dr. Emiliani also listed (1) capability of handling small samples with accuracy, (2) backgr ound pressure in the 10 to the -9th torr range, (3) a permanent magnet, and (4) maximum reproducibility. (Torr is a unit of pressure equal to U760 of an atmosphere.)


 Nuclide Corporation’s 12-90-G is also discussed. In evidence is a purchase order made by the university ol Kansas for the 12-90-G which included a “bakeable inlet system.”


 40 Fed. Reg. 2,215 (1975).


 Notice was published on August 29, 1975. 40 Fed. Reg. 39,915 (1975).


 Section 1544 provides:
The Court of Customs and Patent Appeals shall have jurisdiction to review, by appeal on questions of law only, findings of the Secretary of Commerce under headnote 6 to schedule 8, part 4, of the Tariff
Schedules of the United States (relating to importation of instruments or apparatus),


 Leo Goodwin Inst. For Cancer Research, Inc. v. United States, 63 CCPA 114, 119, 521 F. 2d 801, 806 (1975), Vartan Assoc. v. United States, 56 CCPA 54, 57, C.A.D. 953 (1969). Both cases were cited in Univ. of Cincinnati Medical Center v. United States, 63 CCPA 107, 111, C.A.D. 1174, 537 F. 2d 518, 522 (1976).